
	

115 S1734 IS: Regulatory Improvement and Transparency Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1734
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve the regulatory process, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Regulatory Improvement and Transparency Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Administrative Procedures Improvement Act Sec. 101. Short title. Sec. 102. Definitions. Sec. 103. Rulemaking. TITLE II—Pilot Commission on Retrospective Review Sec. 201. Short title. Sec. 202. Definitions. Sec. 203. Establishment of commission. Sec. 204. Duties of the commission. Sec. 205. Powers of the commission. Sec. 206. Commission personnel matters. Sec. 207. Termination of the commission. Sec. 208. Authorization of appropriations. Sec. 209. GAO report. TITLE III—Plain Writing Act for Regulations Sec. 301. Short title. Sec. 302. Purpose. Sec. 303. Definitions. Sec. 304. Responsibilities of Federal agencies. Sec. 305. Responsibilities of the Director of the Office of Management and Budget. Sec. 306. Reports. Sec. 307. Judicial review and enforceability. TITLE IV—OIRA Transparency Sec. 401. Short title. Sec. 402. Definitions. Sec. 403. Purpose. Sec. 404. Transparency. TITLE V—Cost-Benefit Analysis Improvement Sec. 501. Short title. Sec. 502. Definitions. Sec. 503. Cost-benefit study.  IAdministrative Procedures Improvement Act 101.Short titleThis title may be cited as the Administrative Procedures Improvement Act of 2017.
 102.DefinitionsTitle 5, United States Code, is amended— (1)in section 551—
 (A)in paragraph (5), by striking rule making and inserting rulemaking; (B)in paragraph (6), by striking rule making and inserting rulemaking;
 (C)in paragraph (13), by striking and at the end; (D)in paragraph (14), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (15)major rule means any rule that the Administrator determines has resulted in or is likely to result in—
 (A)an annual effect on the economy of $100,000,000 or more, adjusted at least every 5 years to reflect increases in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics of the Department of Labor;
 (B)a major increase in costs or prices for consumers, individual industries, Federal, State, local, or tribal government agencies, or geographic regions; or
 (C)significant adverse effects on competition, employment, investment, productivity, innovation, public health and safety, or the environment;
 (16)Office of Information and Regulatory Affairs means the office established under section 3503 of title 44 and any successor to that office; and (17)Administrator means the Administrator of the Office of Information and Regulatory Affairs.; and
 (2)in section 804, by striking paragraph (2) and inserting the following:  (2)The term major rule has the meaning given the term in section 551..
 103.RulemakingSection 553 of title 5, United States Code, is amended— (1)in the section heading, by striking Rule making and inserting Rulemaking;
 (2)in subsection (a), by striking (a) This section applies and inserting the following:  (a)ApplicabilityThis section applies; and
 (3)by striking subsections (b) through (e) and inserting the following:  (b)Rulemaking considerationsIn a rulemaking, an agency shall consider, in addition to other applicable considerations, the following:
 (1)The legal authority under which a rule may be proposed, including whether rulemaking is required by statute or is within the discretion of the agency.
 (2)The nature and significance of the problem the agency intends to address with a rule. (3)Whether existing rules have created or contributed to the problem the agency may address with a rule and, if so, whether those rules could be amended or rescinded to address the problem in whole or in part.
							(c)Initiation of rulemaking for major rules
 (1)Notice for major rulesWhen an agency determines to initiate a rulemaking that may result in a major rule, the agency shall—
 (A)establish an electronic docket for that rulemaking, which may have a physical counterpart; and (B)publish a notice of initiation of rulemaking in the Federal Register, which shall—
 (i)briefly describe the subject, the problem to be solved, and the objectives of the rule; (ii)reference the legal authority under which the rule would be proposed; and
 (iii)indicate how interested persons may submit written material for the docket. (2)AccessibilityAll material submitted to an agency under paragraph (1)(B)(iii) shall be made accessible to the public and promptly placed in the docket required under paragraph (1), except with respect to material that is exempt from disclosure under section 552(b).
							(3)Timetable
 (A)In generalWith respect to a rulemaking for a major rule, the agency proposing the rule shall establish a timetable for the rulemaking that—
 (i)includes intermediate and final completion dates for actions of the agency; and (ii)shall be published in the electronic docket.
 (B)Consideration of factorsIn establishing the timetable required under subparagraph (A), an agency shall consider relevant factors, including—
 (i)the size and complexity of the rulemaking; (ii)the resources available to the agency;
 (iii)any mandatory judicial orders governing the timing of the rulemaking; (iv)the national significance of the rulemaking; and
 (v)all mandatory statutory requirements that govern the timing of the rulemaking. (C)Report required (i)In generalAn agency that fails to meet an intermediate or final completion date for action established under subparagraph (A) shall submit to the appropriate congressional committees with jurisdiction over the agency and the Director of the Office of Management and Budget a report regarding why the agency failed to meet the completion date.
 (ii)Contents; publication in federal registerA report submitted under clause (i) shall— (I)include an amended timetable for the rulemaking; and
 (II)be published— (aa)in the Federal Register; and
 (bb)on the publicly available website of the Federal Register. (d)Notice of proposed rulemaking (1)In generalIf an agency determines to issue a rule, the agency shall—
 (A)establish an electronic docket for that rulemaking, which may have a physical counterpart;
 (B)notify the Administrator; and
 (C)publish a notice of proposed rulemaking in the Federal Register, which shall include—
 (i)if applicable, a statement of the time, place, and nature of any public rulemaking proceedings; (ii)a reference to the legal authority under which the rule is proposed;
 (iii)the text of the proposed rule; (iv)a summary of information known to the agency concerning the considerations described in subsection (b);
 (v)a reasoned preliminary explanation regarding how the proposed rule meets the statutory objectives; and
 (vi)if applicable, a completed Regulatory Transparency Form as described in subsection (j). (2)Public comment (A)In generalAfter publishing a notice of proposed rulemaking, an agency shall provide interested persons an opportunity to participate in the rulemaking through the submission of written material, data, views, or arguments with or without opportunity for oral presentation.
 (B)TimelineAn agency shall provide not less than 30 days, or, with respect to a proposed major rule, not less than 90 days, for interested persons to submit written material, data, views, or arguments.
 (C)Publication in docketAll material submitted under this paragraph shall be made accessible to the public and promptly placed in the docket required under paragraph (1)(A) for the rule, except with respect to material that is exempt from disclosure under section 552(b).
 (3)Change of classification after publication of noticeIf, after an agency submits the notification and publishes the notice required under paragraph (1), a proposed rule is determined to be a major rule, the agency shall—
 (A)publish a notice in the Federal Register with respect to the change of the classification of the rule; and
 (B)allow interested persons an additional opportunity of the greater of an additional 30 days or a total of 90 days, including the original comment period for the rule, to comment on—
 (i)the rule; and (ii)the change of the classification of the rule.
 (e)Final rulesWhen an agency adopts a final rule, the agency shall publish a notice of final rulemaking in the Federal Register, which shall include—
 (1)a concise, general statement of the basis and purpose of the rule; (2)a reasoned determination by the agency regarding the considerations described in subsection (b);
 (3)with respect to a major rule— (A)a reasoned determination by the agency that the rule fulfills the statutory objectives;
 (B)the framework for assessing the major rule, as described in subsection (i); and (C)if applicable, a completed Regulatory Transparency Form as described in subsection (j); and
 (4)a response to each significant issue raised in the comments on the proposed rule. (f)Exemptions (1)Good cause (A)In generalIf an agency for good cause finds that compliance with subsection (c), (d), or (e) before issuing a final rule is unnecessary, impracticable, or contrary to the public interest, that subsection shall not apply and the agency may issue the final rule.
 (B)Incorporation of good cause findingIf an agency makes a finding under subparagraph (A), the agency shall include that finding and a brief statement with respect to the reasons for that finding in the final rule issued by the agency.
 (2)Other rules and statements of policyExcept as otherwise required by law, this section shall not apply to general statements of policy or rules of agency organization, procedure, or practice.
							(3)Interim rules
 (A)In generalIf an agency for good cause finds, and incorporates the finding and a brief statement of reasons for the finding in the rule issued, that compliance with subsections (c), (d), and (e) before the issuance of an interim rule is unnecessary, such subsections shall not apply and the agency may issue an interim rule.
 (B)ImpracticabilityIf an agency for good cause finds, and incorporates the finding and a brief statement of reasons for the finding in the rule issued, that compliance with subsections (c), (d), and (e) before the issuance of an interim rule is impracticable or contrary to the public interest, such subsections shall not apply to the adoption of an interim rule by the agency.
								(C)Procedures for adopting interim major rule
 (i)In generalIf, after complying with subparagraph (A) or (B), an agency adopts an interim rule, the agency shall commence proceedings that comply with subsections (c), (d), and (e) immediately upon publication of the interim rule.
 (ii)TimelineBeginning on the date that is 270 days after the date on which an agency adopts an interim major rule, the interim major rule shall have no force or effect if the agency does not—
 (I)rescind the interim major rule; (II)initiate rulemaking in accordance with subsections (c), (d), and (e); or
 (III)take final action to adopt a final major rule. (4)Monetary policyThis section shall not apply to any rulemaking or guidance that concerns monetary policy proposed or implemented by the Board of Governors of the Federal Reserve System or the Federal Open Market Committee.
 (g)Date of publication of ruleA final substantive rule shall be published in the Federal Register not later than 30 days or, in the case of a major rule, 60 days, before the effective date of the rule, except as otherwise provided by an agency for good cause and as published with the rule.
 (h)Right To petition and review of rulesEach agency shall— (1)give interested persons the right to petition for the issuance, amendment, or repeal of a rule; and
 (2)on a continuing basis, permit interested persons to submit, by electronic means, suggestions for rules that warrant retrospective review and possible modification or repeal.
							(i)Major rule frameworks
 (1)In generalBeginning on the date that is 180 days after the date of enactment of this subsection, when an agency publishes in the Federal Register—
 (A)a proposed major rule, the agency shall include a potential framework for assessing the rule, which shall include a general statement of how the agency intends to measure how well the rule meets the regulatory objectives of the rule; or
 (B)a final major rule, the agency shall include a framework for assessing the rule under paragraph (2), which shall include—
 (i)a clear statement of the regulatory objectives of the rule, including a summary of the benefit and cost of the rule to the extent the costs and benefits of the rule were analyzed;
 (ii)the methodology by which the agency plans to analyze the rule, including metrics by which the agency would measure—
 (I)the extent to which the rule is meeting the regulatory and statutory objectives of the rule; (II)the benefits achieved by the rule; and
 (III)the impacts, including any costs, of the rule on regulated entities and other impacted entities; (iii)a plan for gathering data regarding the metrics and requirements for regulated entities to submit data described in clause (ii) on an ongoing basis, or at periodic times, including a method by which the agency will invite the public to participate in the review process and seek input from other agencies; and
 (iv)a specific timeframe, as appropriate to the rule and not more than 10 years after the effective date of the rule, under which the agency shall conduct the assessment of the rule in accordance with paragraph (2)(A).
									(2)Assessment
 (A)In generalEach agency shall assess the data collected under paragraph (1)(B)(iii), using the methodology set forth in paragraph (1)(B)(ii) or any other appropriate methodology developed after the issuance of a final major rule to better determine whether the regulatory objective was achieved, with respect to the rule—
 (i)to analyze how the actual benefits and costs of the rule may have varied from those anticipated at the time the rule was issued; and
 (ii)to determine whether— (I)the rule is accomplishing the regulatory objective of the rule;
 (II)the rule has been rendered unnecessary, taking into consideration— (aa)changes in the subject area affected by the rule; and
 (bb)whether the rule overlaps with or duplicates— (AA)other rules; or
 (BB)to the extent feasible, State and local government regulations; (III)the rule needs to be modified in order to accomplish the regulatory objective;
 (IV)other alternatives to the rule or modification of the rule could better achieve the regulatory objective while maximizing net benefits; and
 (V)an additional assessment of the rule in accordance with this subparagraph is appropriate at a specific time during the 10-year period following completion of the assessment.
 (B)Different methodologyIf an agency uses a methodology other than the methodology under paragraph (1)(B)(ii) to assess data under subparagraph (A), the agency shall include as part of the notice required to be published under subparagraph (C) an explanation of the changes in circumstances that warranted the use of that other methodology.
 (C)PublicationNot later than 180 days after the date on which an agency completes an assessment of a major rule under subparagraph (A), the agency shall publish a notice of availability of the results of the assessment in the Federal Register, including the specific time for any subsequent assessment of the rule under subparagraph (C)(i), if applicable.
 (3)OIRA oversightThe Administrator shall— (A)issue guidance, based on models developed by the National Academy for Public Administration under the Cost-Benefit Analysis Improvement Act of 2017 for agencies regarding the development of the framework under paragraph (1) and the conduct of the assessments under paragraph (2)(A);
 (B)oversee the timely compliance of agencies with this subsection; (C)ensure that the results of each assessment conducted under paragraph (2)(A) are—
 (i)published promptly on a centralized Federal website; and (ii)noticed in the Federal Register in accordance with paragraph (2)(D);
 (D)encourage and assist agencies to streamline and coordinate the assessment of major rules with similar or related regulatory objectives;
 (E)exempt an agency from including the framework required under paragraph (1)(B) when publishing a final major rule if the Administrator determines that compliance with paragraph (1)(B) is unnecessary, impracticable, or contrary to the public interest; and
 (F)extend the deadline specified by an agency for an assessment of a major rule under paragraph (1)(B)(iv) or paragraph (2)(C)(i)(I) for a period of not more than 90 days if the agency justifies why the agency is unable to complete the assessment by that deadline.
 (4)Rule of constructionNothing in this subsection shall be construed to affect— (A)the authority of an agency to assess or modify a major rule of the agency earlier than the end of the timeframe specified for the rule under paragraph (1)(B)(iv); or
 (B)any other provision of law that requires an agency to conduct retrospective reviews of rules issued by the agency.
								(5)Applicability
 (A)In generalThis subsection shall not apply to— (i)a major rule of an agency—
 (I)that was issued before the date of enactment of this subsection; (II)that the Administrator reviewed before the date of enactment of this subsection;
 (III)for which the agency is required to conduct a retrospective review under any other provision of law that meets or exceeds the requirements of this subsection, as determined by the Administrator; or
 (IV)for which the authorizing statute is subject to periodic reauthorization by Congress not less frequently than once every 10 years;
 (ii)interpretative rules, general statements of policy, or rules of agency organization, procedure, or practice;
 (iii)routine and administrative rules; or (iv)a rule that is subject to review under section 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311).
 (B)Direct and interim final major ruleIn the case of a major rule of an agency for which the agency is not required to issue a notice of proposed rulemaking in response to an emergency or a statutorily imposed deadline, the agency shall publish the framework required under paragraph (1)(B) in the Federal Register not later than 180 days after the date on which the agency publishes the rule.
 (6)Recommendations to congressIf, under an assessment conducted under paragraph (2), an agency determines that a major rule should be modified or repealed, the agency may submit to Congress recommendations for legislation to amend applicable provisions of law if the agency is prohibited from modifying or repealing the rule under another provision of law.
							(7)Judicial review
 (A)In generalJudicial review of agency compliance with this subsection is limited to whether an agency— (i)published the framework for assessment of a major rule under paragraph (1); or
 (ii)completed and published the required assessment of a major rule under subparagraphs (A) and (D) of paragraph (2).
 (B)Remedy availableIn granting relief in an action brought under subparagraph (A), a court may only issue an order remanding the major rule, as applicable, to the agency to comply with paragraph (1) or subparagraph (A) or (D) of paragraph (2), as applicable.
 (C)Effective date of major ruleIf, in an action brought under subparagraph (A)(i), a court determines that the agency did not comply, the major rule, as applicable, shall take effect notwithstanding any order issued by the court.
 (D)AdministratorAny determination, action, or inaction of the Administrator under this subsection shall not be subject to judicial review.
								(j)Uniform Regulatory Transparency Form
 (1)EstablishmentNot later than 120 days after the date of enactment of this subsection, the Administrator shall establish a single, uniform regulatory impact analysis disclosure form titled the Regulatory Transparency Form for each major rule under this section for which the agency conducts a cost-benefit analysis.
 (2)PurposeThe purpose of the Regulatory Transparency Form shall be to increase transparency in the rulemaking process by providing information regarding the assessment of costs, benefits, risks, and uncertainties by an agency using readily understandable and consistent language.
							(3)Content
 The Regulatory Transparency Form shall— (A)utilize an easily-readable typeface and font, not to exceed a single page front and back; and
 (B)include, with respect to a proposed or final major rule— (i)total undiscounted monetized costs and benefits;
 (ii)total monetized costs and benefits discounted at not less than 3 appropriate discount rates;
 (iii)an estimate of the degree of certainty for all monetized undiscounted and discounted costs and benefits;
 (iv)a list of all non-monetized costs and benefits; and (v)any other information as determined by the Administrator.
									(4)Implementation
 (A)In generalThe Administrator shall— (i)develop and coordinate the implementation of the Regulatory Transparency Form;
 (ii)issue guidelines for agencies to follow when completing the Regulatory Transparency Form; and
 (iii)provide direction to Executive agencies (as defined in section 105) with respect to the requirements of this subsection.
 (B)UpdatesTo ensure that agencies use the best available techniques to quantify and evaluate anticipated present and future benefits, costs, other economic issues, and risks as accurately as possible in the Regulatory Transparency Form, the Administrator shall periodically update any rules, policies, procedures, and guidelines established under subparagraph (A).
 (5)Rule of constructionNothing in this subsection shall be construed to require an agency to conduct an analysis of the benefits and costs of a proposed rule for which there was no requirement to conduct such an analysis.
							.
				IIPilot Commission on Retrospective Review
 201.Short titleThis title may be cited as the Pilot Retrospective Review Commission Act of 2017. 202.DefinitionsIn this title:
 (1)CommissionThe term Commission means the Pilot Regulatory Review Commission established under section 203. (2)Covered regulationThe term covered regulation means a regulation impacting the transportation sector that has been in effect for not less than 10 years before the date on which the Commission is established.
 (3)Covered regulatory agencyThe term covered regulatory agency means an agency, as defined in section 3502 of title 44, United States Code, that has the authority to issue a regulation that impacts the transportation sector.
 (4)RegulationThe term regulation means a rule, as defined in section 551 of title 5, United States Code. 203.Establishment of commission (a)EstablishmentThere is established in the legislative branch a commission to be known as the Pilot Regulatory Review Commission.
				(b)Membership
 (1)CompositionThe Commission shall be composed of 12 members, of whom— (A)3 members shall be appointed by the majority leader of the Senate;
 (B)3 members shall be appointed by the minority leader of the Senate; (C)3 members shall be appointed by the Speaker of the House of Representatives; and
 (D)3 members shall be appointed by the minority leader of the House of Representatives. (2)DateThe appointment of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act.
 (3)QualificationsMembers appointed to the Commission shall be citizens of the United States with a significant depth of experience and responsibilities in matters relating to regulation of the transportation sector, government service, regulatory policy, economics, science, Federal agency management, public administration, and law.
 (4)ChairAt the first meeting of the Commission, a majority of the members of the Commission present and voting shall elect the Chair of the Commission.
 (c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect the powers of the Commission, but shall be filled in the same manner as the original appointment.
 (d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission.
 (e)MeetingsThe Commission shall meet at the call of the Chair and shall be open to the public. (f)QuorumEight members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (g)Nonapplicability of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. (h)Applicability of certain ethics rulesMembers of the Commission shall be considered special Government employees, as defined in section 202 of title 18, United States Code.
				204.Duties of the commission
 (a)PurposeThe purpose of the Commission is to evaluate and provide recommendations for modification, consolidation, or repeal of covered regulations with the aim of streamlining regulatory compliance by reducing compliance costs, encouraging growth and innovation, and improving competitiveness while continuing to protect public health and safety and maximize net public benefit.
 (b)RequirementsIn carrying out subsection (a), the Commission shall— (1)give consideration in its analysis of covered regulations to those that—
 (A)impose disproportionately high costs on a small entity (as defined in section 601 of title 5, United States Code);
 (B)create substantial recurring paperwork burdens or transaction costs; (C)could better meet regulatory objectives; or
 (D)overlap, duplicate, or conflict with other Federal, State, or local law; (2)solicit and review comments from the public on the covered regulations described in this section; and
 (3)develop a set of covered regulations to recommend be modified, consolidated, or repealed to be submitted to agencies for agency and congressional review in accordance with subsection (i).
					(c)Public comments
 (1)In generalNot later than 60 days after the date of the initial meeting of the Commission, the Commission shall initiate a public comment period of not less than 120 days to solicit and collect written recommendations from the general public, interested parties, Federal agencies, and other relevant entities regarding which covered regulations should be examined.
 (2)Review and publicationAt the end of the period for the submission of recommendations under this subsection, the commission shall review all submitted recommendations and all recommendations shall be published on the website of the Commission and summarized in the Federal Register.
 (d)Commission outreachDuring the public comment period described in subsection (c), the Commission shall conduct public outreach to better inform the members of the Commission of the interest of the public and possible contributions to the work of the Commission.
				(e)Examination of regulations and initial report
 (1)Process for examinationIn examining covered regulations under this section, the Commission shall determine the progress of each covered regulation in achieving the stated policy goals, by using multiple resources, to the extent practicable, including—
 (A)quantitative metrics analyzing the costs and benefits of the covered regulation;
 (B)a qualitative description of the costs and benefits of the covered regulation; (C)testimony from agency and outside experts and impacted communities; and
 (D)research from the staff of the Commission. (2)DeadlineNot later than 2 years after the date on which the Commission convenes under section 203(d), the Commission shall complete an examination of covered regulations and publish a report, which shall be approved by not fewer than 8 members of the Commission, and include—
 (A)the findings and conclusions of the Commission for the improvement of covered regulations examined by the Commission; and
 (B)a list of recommendations for changes to the covered regulations examined by the Commission, which may include recommendations for modification, consolidation, or repeal of such covered regulations;
 (C)a list of any recommended statutory changes for Congress to consider; and (D)to the extent possible, the estimated cost or savings associated with each recommendation.
 (3)Public comment periodDuring the 90-day period beginning on the date on which the report required under paragraph (2) is published, the Commission shall—
 (A)solicit comments from the public on such report, using the same process established under subsection (c); and
 (B)publish any comments received under subparagraph (A) on the website of the Commission and summarize the comments in the Federal Register.
						(f)Final report
 (1)In generalNot later than 180 days after the date on which the 90-day period described in subsection (e)(3) ends, the Commission shall—
 (A)review any comments received under subsection (e)(3); (B)incorporate any relevant comments received under subsection (e)(3) into the report; and
 (C)submit the revised report to Congress and the head of each covered regulatory agency. (2)Review by agencyNot later than 180 days after the date on which a revised report is submitted under paragraph (1)(C), the head of each covered regulatory agency shall—
 (A)conduct a review of the relevant recommendations in the report; and (B)submit a report to the appropriate committees of Congress on the review conducted under subparagraph (A), which shall include—
 (i)an explanation of which recommendations the head of the agency approves of and disapproves of; and (ii)a timeline for implementation of the recommendations approved by the head of the agency under clause (i).
							205.Powers of the commission
 (a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this title.
 (b)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
				(c)Space for use of commission
 (1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator of General Services shall support on a reimbursable basis the operations of the Commission, including the identification of suitable space to house the Commission.
 (2)LeaseIf the Administrator is not able to make such suitable space available within the 60-day period described in paragraph (1), the Commission shall lease space to the extent that funds are available.
					206.Commission personnel matters
 (a)Compensation of membersEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission.
 (b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
 (c)StaffThe Chair of the Commission may appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.
 (d)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (e)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.
 (f)Administrative supportUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 207.Termination of the commissionThe Commission shall terminate 90 days after the date on which the Commission submits the final report required under section 204(f).
			208.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry out this title.
 (b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until the termination of the Commission.
 209.GAO reportNot later than 18 months after the date on which the Commission submits the final report required under section 204(f), the Government Accountability Office shall issue a report to Congress on the effectiveness of the final report on streamlining regulatory standards within the transportation sector and make a recommendation on what other sectors, if any, could be expected to benefit from a similar evaluation and report conducted by a commission.
			IIIPlain Writing Act for Regulations
 301.Short titleThis title may be cited as the Plain Writing Act for Regulations Act of 2017. 302.PurposeThe purpose of this title is to require that Federal regulations use plain writing, to enhance public understanding of regulations, and to increase the level of public participation in the rulemaking process.
 303.DefinitionsIn this title: (1)AgencyThe term agency—
 (A)means an Executive agency, as defined in section 105 of title 5, United States Code; and (B)does not include an agency that is required to comply with section 722 of the Gramm-Leach-Bliley Act (12 U.S.C. 4809).
 (2)DirectorThe term Director means the Director of the Office of Management and Budget. (3)Plain writingThe term plain writing means writing that is clear, concise, and well-organized, and follows other best practices appropriate to the subject or field and intended audience.
 (4)RegulationThe term regulation means a rule, as defined in section 551 of title 5, United States Code, that is issued by an agency.
 (5)RulemakingThe term rulemaking has the meaning given the term in section 551 of title 5, United States Code. 304.Responsibilities of Federal agencies (a)Preparation for implementation of plain writing requirements for regulations (1)In generalNot later than 9 months after the date of enactment of this Act, the head of each agency shall—
 (A)designate a senior official within the agency to oversee the implementation of this title by the agency;
 (B)ensure that the obligation of the agency to use plain writing in no way diminishes the ability of the agency to perform scientific analyses or technical analyses, or disclose scientific data or technical data or any other findings, that are required to be performed or disclosed under subchapter II of chapter 5 of title 5, United States Code, or any other provision of law;
 (C)communicate the requirements of this title to the employees of the agency; (D)train employees of the agency to write regulations using plain writing;
 (E)establish a process for overseeing the ongoing compliance of the agency with the requirements of this title; and
 (F)designate an employee of the agency to serve as a point of contact to receive and respond to public input on—
 (i)the implementation of this title by the agency; and (ii)the agency reports required under section 306.
 (2)Individuals designatedThe individual designated under subparagraph (A) or (F) of paragraph (1) may be the same individual designated to carry out similar functions under the Plain Writing Act of 2010 (5 U.S.C. 301 note).
 (b)Requirement To use plain writing in new and revised regulationsNot later than 12 months after the date of enactment of this Act, each agency shall use plain writing to the extent feasible and in accordance with the guidance issued by the Director under the Plain Writing Act of 2010 (5 U.S.C. 301 note) in each proposed or final regulation issued or substantially revised by the agency.
 (c)Certification of complianceFor each proposed or final regulation issued by an agency, the head of the agency shall certify to the Director that the rulemaking documents relating to the regulation use plain writing.
 (d)Exemption from certain information collection provisionsAn agency action to collect information from the public about a regulation is exempt from the information collection provisions of sections 3506(c) and 3507 of title 44, United States Code, if the head of the agency certifies that the sole reason for the information collection is to improve the clarity of the regulation in accordance with this title.
				305.Responsibilities of the Director of the Office of Management and Budget
				(a)Guidance
 (1)In generalNot later than 6 months after the date of enactment of this Act, the Director shall develop and issue guidance on implementing the requirements of this title that ensures that the head of each agency understands that the obligation of the agency to use plain writing does not in any way diminish the ability of the agency to perform scientific analyses or technical analyses, or disclose scientific data or technical data or any other findings, that are required to be performed or disclosed by chapter 5 of title 5, United States Code, or any other provision of law.
 (2)Lead agency and interagency working groupsThe Director may designate a lead agency, and may use interagency working groups to assist in developing and issuing the guidance under paragraph (1).
 (b)Publication of certificationsThe Director shall publish each certification required under section 304(c) on the official website of the Office of Management and Budget.
				306.Reports
 (a)Initial reportNot later than 9 months after the date of enactment of this Act, the head of each agency shall publish on the plain writing section of the website of the agency created under the Plain Writing Act of 2010 (5 U.S.C. 301 note) a report that describes the agency plan for compliance with the requirements of this title.
 (b)Annual compliance reportNot later than 18 months after the date of enactment of this Act, and annually thereafter, the head of each agency shall publish on the plain writing section of the website of the agency a report on the compliance of the agency with the requirements of this title.
 (c)GAO reportNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives that—
 (1)evaluates the extent to which regulations use plain writing, by conducting a survey of different intended audiences for a representative sample of major regulations that measures—
 (A)the level of comprehension of each respondent for each regulation; and (B)the satisfaction of each respondent with the plain writing used in each regulation, focusing on whether the regulation uses writing that is clear, concise, and well-organized, and follows other best practices appropriate to the subject or field and intended audience of the regulation;
 (2)assesses the extent to which plain writing helped increase the level of public participation in the rulemaking process; and
 (3)provides recommendations to— (A)improve compliance with the requirements of this title; and
 (B)better use plain writing to enhance public understanding of regulations and increase public participation in the rulemaking process.
						307.Judicial review and enforceability
 (a)Judicial reviewThere shall be no judicial review of compliance or noncompliance with any provision of this title. (b)EnforceabilityNo provision of this title may be construed to create any right or benefit, substantive or procedural, enforceable by any administrative or judicial action.
				IVOIRA Transparency
 401.Short titleThis title may be cited as the Office of Information and Regulatory Affairs Transparency Act of 2017. 402.DefinitionsIn this title:
 (1)AdministratorThe term Administrator means the Administrator of OIRA. (2)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
 (3)Covered individualThe term covered individual means— (A)an individual who is not employed by the Federal Government; or
 (B)an individual who is— (i)employed by the Federal Government; and
 (ii)a representative of a Federal Government entity that may be regulated by a regulatory action under review by OIRA.
 (4)OIRAThe term OIRA means the Office of Information and Regulatory Affairs, as defined in section 551 of title 5, United States Code, as added by section 102 of this Act.
 (5)Regulatory actionThe term regulatory action means any substantive action by an agency that promulgates or is expected to lead to the promulgation of a final rule, including a notice of inquiry, an advanced notice of proposed rulemaking, and a notice of proposed rulemaking.
 (6)Rule; rulemakingThe terms rule and rulemaking have the meanings given those terms in section 551 of title 5, United States Code. 403.PurposeThe purpose of this title is to ensure greater openness, accessibility, and accountability in the regulatory review process.
 404.TransparencyExcept as otherwise provided by law or required by a court— (1)the Administrator shall—
 (A)ensure that in all substantive communications between OIRA personnel and covered individuals relating to a regulatory action under review by OIRA—
 (i)a representative from the agency issuing the regulatory action shall be invited to any meeting between OIRA personnel and any covered individual; and
 (ii)all written communications, regardless of format, between OIRA personnel and covered individuals are forwarded to the agency issuing the regulatory action not later than 10 working days after receiving the date on which OIRA receives the written communication; and
 (B)maintain a publicly available log that shall contain, with respect to each regulatory action under review by OIRA—
 (i)the status of the regulatory action, including if input from the President or the Vice President was requested, and if so, when and by whom;
 (ii)a log of all written communications forwarded to the agency issuing the regulatory action under subparagraph (A)(ii); and
 (iii)information on each substantive oral communication between OIRA personnel and any covered individual, including meetings and telephone conversations, relating to the regulatory action, which shall include—
 (I)the name of each covered individual involved in the oral communication; (II)the date of the oral communication; and
 (III)a summary of all substantive matters discussed during the oral communication; and (2)after a final rule of an agency is published in the Federal Register or otherwise issued to the public by an agency, the agency shall—
 (A)make available to the public the draft proposed rule initially provided to OIRA for review;
 (B)identify for the public the substantive changes between the draft proposed rule submitted to OIRA and the final rule; and
 (C)identify for the public those changes in the final rule that were made at the suggestion or recommendation of OIRA.
					VCost-Benefit Analysis Improvement
 501.Short titleThis title shall be cited as the Cost-Benefit Analysis Improvement Act of 2017. 502.Definitions In this title:
 (1)Agency; major rule; rule; rulemakingThe terms agency, major rule, rule, rulemaking have the meanings given those terms in section 551 of title 5, United States Code. (2)National AcademyThe term National Academy means the National Academy of Public Administration.
				503.Cost-benefit study
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator of General Services shall contract with the National Academy to publish a study of cost-benefit analyses to—
 (1)conduct a review of cost-benefit analyses to determine— (A)how effective the analyses were at anticipating the costs, benefits, and other and impacts of major rules;
 (B)what improvements could be made to achieve more accurate analyses going forward; and (C)best practices for retrospective assessments of rules to be used as a model framework in future rulemakings as outlined under section 553(i) of title 5, United States Code, as added by section 103 of this Act; and
 (2)issue the report required under subsection (c). (b)Scope of studyThe study required under subsection (a)(1) shall—
 (1)review, based on recommendations from the public and agencies, existing documentation as of the date of enactment of this Act on the costs and benefits associated with 20 major rules for which a cost-benefit analysis was conducted from across the regulatory spectrum that have been in effect for not less than 10 years;
 (2)with respect to each major rule reviewed in the study, include a comparison of the cost-benefit analysis prepared by the agency that promulgated the major rule with—
 (A)an analysis of the criticism of the cost-benefit analysis by the proponents and opponents of the major rule during the rulemaking;
 (B)what opponents and proponents of the major rule predicted would be the cost and benefits of the major rule; and
 (C)as of the date on which the study is conducted, the cost and benefits of the implementation of the major rule; and
 (3)review key factors for the accurate analysis of costs and benefits and best practices for the retrospective assessment of rules issued after the date of enactment of this Act.
 (c)ReportNot later than 18 months after the date on which the Administrator of General Services contracts with the National Academy under subsection (a), the National Academy shall submit to Congress and the President a report that contains—
 (1)the findings of the study conducted under subsection (a)(1); (2)model frameworks for agency assessments under section 553(i) of title 5, United States Code; and
 (3)any recommendations the National Academy determines are necessary or desirable.  